Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant made the election of Group 4, directed to the embodiment in figures 14, without traverse, in the response dated 08/15/2022 is acknowledged.   Claims 6-8, and 14-16 are indicated as withdrawn by applicant.  
Claim 17 is withdrawn by the examiner. Claims 17 has been withdrawn by the examiner.  Claims 17 recites an inclined inwardly conical surface which is readable only in the embodiment of fig. 22 which set forth as a separate electable group (Group 7) in the office action dated 08/15/2022.

Claim 1 and 9 are allowed.  Accordingly, withdrawn claims 6-8, and 14-16 are hereby rejoined.

Claims 1-16 are allowed.

This application is in condition for allowance except for the presence of claim 17 directed to an invention non-elected without traverse.  

Accordingly, claim 17 has been cancelled.


Reason for Allowance:  Note the Stephan (6851565) and Jiang (7661546) references.  Note that that Stephan and Jiang teaches a cap with a spout engaging bore with threads about 10 and 33 respectively.  The claim requires the limitation of “the annular hoop including an inner wall and an outer wall concentric with the inner wall and an annular wall joining the inner wall and the outer wall at an upper end of each of the inner wall and the outer wall”, and this limitation is not taught by the cited references. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733